Citation Nr: 1037439	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  99-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1973, 
and on active duty for training from March to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In September 2000, the Board denied the Veteran's claims for an 
evaluation in excess of 10 percent for the residuals of fracture 
of the lateral malleolus of the left ankle and for a TDIU rating.  
The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In May 2001, the Court vacated the Board's decision and remanded 
the matter so the Board could consider the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA), enacted well after the 
Board issued this decision.

In August 2002, the Board again denied the Veteran's claims for 
an evaluation in excess of 10 percent for the residuals of 
fracture of the lateral malleolus of the left ankle and for a 
TDIU rating.

In motions to the Court, the parties (the Veteran and the VA 
Secretary) again requested that the Board decision be vacated and 
the case remanded for further action.  A September 2004 Court 
order granted the motions, and the case was subsequently returned 
to the Board.  The decision in this case was based on the Court's 
determinations in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002), the Charles 
decision issued after the Board's August 2002 decision.  

The purpose of the motions and Court order was for the Board to 
further address compliance with provisions of the VCAA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The motions and 
Court order also directed that the Veteran be provided with 
contemporaneous VA examinations.  The Board remanded these claims 
in November 2005.

In August 2005, the Board denied the Veteran's claim for an 
evaluation in excess of 10 percent for the residuals of fracture 
of the lateral malleolus of the left ankle, and remanded the TDIU 
claim for further development. 


FINDINGS OF FACT

1.  The Veteran holds a 20 percent rating for service-connected 
diabetes mellitus and a 10 percent rating for residuals of 
fracture of the left lateral malleolus.  He has a combined 30 
percent rating for service-connected disability.

2.  The Veteran's service-connected disabilities do not preclude 
him from performing substantially gainful employment consistent 
with his educational and vocational experiences.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration of TDIU are denied.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to a TDIU rating.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran holds a 20 percent rating for service-connected 
diabetes mellitus and a 10 percent rating for residuals of 
fracture of the left lateral malleolus.  He has a combined 30 
percent rating for service-connected disability.  Thus, he is not 
eligible for a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  The CAVC has clarified that, where a 
claimant does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) and 
may only refer the claim to the C&P Director for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

An assessment for extra-schedular referral requires consideration 
of the veteran's service-connected disability, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The 
veteran's age and effects of non-service connected disability, 
however, are not factors for consideration.  38 C.F.R. 
§§ 3.341(a), 4.19.  The issue at hand involves a determination as 
to whether there are circumstances in this case, apart from the 
non-service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm which 
places the veteran in a different position than other veterans 
with a 30% combined disability rating.  Id.  

The fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating provides 
recognition of such.  Id.  Rather, the veteran need only be 
capable of performing the physical and mental acts required by 
employment.  Id.  The schedular criteria contemplate compensating 
a veteran for considerable loss of working time from 
exacerbations proportionate to the severity of the disability.  
See 38 C.F.R. § 4.1.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines substantially 
gainful employment as "employment at which non-disabled 
individuals earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  

The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a Veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).

The Veteran served on active duty from April 1972 to May 1973, 
and on active duty for training from March to July 1991.  He 
obtained his General Equivalency Diploma (GED) in August 1973.  
He attended some collegiate courses.  His postservice 
occupational experience is primarily limited to the masonry 
trades but he reports some taxi driving experience.  

In pertinent part, the Veteran first filed a claim of entitlement 
to TDIU in March 1999.  An August 1999 psychological evaluation 
report included the Veteran's report that he had "no end" to 
the medical problems he experienced, the most severe being 
problems with alcohol.  He did not believe that he had been sober 
since being discharged from service.  He had held approximately 
40 jobs in the prior 5 years self-reporting that he would "tend 
to stay on the job until he gets into a fight or quits as a 
result of disagreement."  He had not recently sought employment, 
but further indicated "he might be willing to do a job on the 
side in order to get beer money, but reports that he is not 
looking for long term employment."  

The Board finds that such a statement from the Veteran clearly 
provides factual evidence against his own claim, indicating that 
the Veteran can work, when motivated to get "beer money".

The psychologist indicated that the Veteran would probably have 
difficulty functioning under stress on the job and lacked drive 
and motivation.  It was unclear whether he could physically 
return to the work of block layer, and the psychologist was 
unable to say whether the Veteran had any transferable skills.  
It was determined that psychological factors and problems with 
alcohol had been impacting the Veteran's ability to function as a 
block layer.

An August 1999 VA Vocational Assessment indicated that the 
Veteran had extensive experience in masonry trades which had 
provided occasional employment for short durations of time.  He 
openly and boldly proclaimed that the drank a lot and was either 
drunk or hung over most of the time.  The Veteran further 
indicated significant nonservice-connected health issues which 
limited his employability, such as severe abdominal pains and 
passing blood.  The clinician indicated that the Veteran's 
service-connected left ankle disability contributed to "some 
degree" with a finding of employment handicap.  However, the 
Veteran's nonservice-connected history of profound alcohol 
dependence and antisocial behaviors had lead to a finding of 
current infeasibilty for vocational training.  The clinician 
otherwise stated that the "Veteran is found to currently be 
unemployable as a result of both service connected and 
predominantly non-service connected disabilities."

The Board finds that such a finding provides highly probative 
evidence against this claim, clearly indicating predominantly 
non-service connected disabilities are the cause of the Veteran's 
problem. 

An August 2000 VA clinical record included the Veteran's 
assertions that he could no longer worked as a brick layer 
because he was "too old."  He felt that the government owed him 
as it had prevented him from a good civil service job and 
enjoying a good retirement.  At that time, the VA clinician noted 
the following: 

VET CLAIMS THAT HE LIED TO THE PSYCHOLOGIST WHEN ASKED ABOUT 
HIS DRINKING BECAUSE HE THOUGHT IT WOULD GET HIM MORE IN THE 
WAY OF BENEFITS.

In September 2000, the Social Security Administration found the 
Veteran to be disabled as a result of a primary diagnosis of 
anxiety related disorder, and a secondary diagnosis of 
personality disorder.

In August 2002, the Veteran filed a variety of service connection 
claims to include posttraumatic stress disorder (PTSD) and 
numerous other symptoms allegedly due to diabetes mellitus, such 
as depression, blurred vision, tremor, tooth decay, and 
neurologic damage.  The Veteran later reported disability 
attributable to heart disease, liver disease, kidney disease, 
infections, low blood pressure, and seizures.

However, a February 2003 VA C&P examination found that the 
Veteran's diabetes mellitus did not demonstrate any definite 
complications.  The Veteran described tremors with numbness of 
his entire body that the examiner thought was unlikely due to 
diabetes, and the distribution did not suggest a cerebrovascular 
accident.  The Veteran himself had attributed his tremors to 
alcoholism, which had markedly improved since he quit drinking.  
An eye examination found no pathology.  

On VA psychiatric examination in February 2003, the Veteran 
reported being on Social Security benefits, but he wasn't sure 
the type or how long he had been receiving benefits.  He last 
worked as a brick layer, and claimed being unable to drive a car 
due to his diabetes.  

On interview, the examiner found that the Veteran was not 
consistent regarding his past alcohol use.  His thought content 
was preoccupied with concerns regarding herbicide exposure as 
well as perceived past mistreatment with the VA rating process.  
He blamed VA personnel for his inability to become a postal 
employee.  

Overall, the examiner found that the Veteran was not a reliable 
historian due to anger, rambling, and preoccupation with 
perceived past mistreatment.  The examiner diagnosed psychotic 
disorder, not otherwise specified (NOS) and assigned a Global 
Assessment of Functioning (GAF) score of 40.

Based on the above, and the prior litigation of this case, the 
Board feels it must be clear on the issue cited above:  The Board 
finds this opinion to be entitled to great probative weight and 
finds that the Veteran is not a reliable historian.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)."  The historical inaccuracies as to why the Veteran 
does not work are clearly indicated below.

Notably, nomenclature employed in the portion of VA's Rating 
Schedule that addresses psychiatric disabilities is based upon 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known as 
"DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a GAF scale, 
with scores ranging between zero and 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

Under DSM-IV, GAF scores ranging between 31 and 40 are assigned 
when there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).

In a statement received in July 2004, the Veteran reported 
additional disability symptoms of decreased sexual desire, 
difficulty maintaining an erection, fatigue, rapid weight loss, 
fever and chills.

VA C&P examination in May 2006 included the Veteran's report of 
last working approximately 5 to 8 years ago due to "PTSD and 
diabetes."  When asked about his ankle, the Veteran added that 
disability as well.  The Veteran complained of constant ankle 
pain of 8/10 severity.  He had occasional swelling of the whole 
foot ankle and lower leg which he attributed to diabetes.  He had 
flare-ups of disability 4 to 5 times per day, lasting 15 to 20 
minutes in duration, without apparent cause.  The Veteran 
indicated an inability to run, jump or walk a maximum of 50 yards 
before having to stop.  The examiner commented, however, that the 
Veteran was observed walking a much longer distance from the 
lobby to the examining room.  The Veteran was unable to say 
whether his walking difficulties were due to diabetes.  

On examination, the Veteran walked with a minimal limp on the 
left.  Capillary circulation in the toes was normal.  There was 
tenderness to palpation mid patellar tendon medially and 
laterally.  There was no swelling.  Manual muscle strength 
testing was 5/5.  The left ankle demonstrated active dorsiflexion 
to 10 degrees, plantarflexion to 45 degrees, inversion to 20 
degrees and eversion to 20 degrees.  The Veteran complained of 
pain at the terminal degrees of motion, but there was no change 
with repeat dorsiflexion.  X-ray examination of the left ankle 
was unremarkable.  The Veteran was diagnosed with old healed 
fracture of the lateral malleolus with "slight plus" functional 
impairment.  The examiner opined that, standing alone, the left 
ankle was not causing unemployability, providing evidence against 
this claim. 

The Veteran claims unemployability due to his service-connected 
left ankle disability and diabetes mellitus.  However, the 
Veteran has perceived his unemployability to be due to multiple 
other nonservice-connected factors such as, for example, old age, 
alcohol abuse, psychiatric symptomatology, blurred vision, 
tremor, tooth decay, "neurologic" damage, heart disease, liver 
disease, kidney disease, infections, low blood pressure, 
seizures, decreased sexual desire, difficulty maintaining an 
erection, fatigue, rapid weight loss, fever and chills.

The Social Security Administration has deemed the Veteran as 
disabled due to nonservice-connected anxiety disorder and 
personality disorder.  This is consistent with the August 2003 VA 
psychiatric examination that the Veteran's psychiatric disorder 
majorly impaired his psychological, social, and occupational 
functioning in areas such as work and being unable to hold a job.  
Overall, this evidence weighs heavily against the claim as it 
includes medical and legal determinations that the Veteran's 
psychiatric impairment, when considered alone, accounts for his 
unemployability.

In May 2006, the Veteran underwent VA C&P examination to 
determine the nature and severity of the Veteran's service-
connected left ankle disability.  Despite the Veteran's report of 
subjective symptoms, the Veteran's examination was significant 
only for a minimal limp on ambulation and a 50 percent reduction 
in dorsiflexion.  See 38 C.F.R. § 4.71a, Plate II (normal range 
of motion for the ankle is 20 degrees of dorsiflexion and 45 
degrees of plantar flexion).  Otherwise, the Veteran demonstrated 
full plantar flexion and 5/5 strength of the left ankle.  The 
examiner specifically found that the Veteran's left ankle 
disability resulted in "slight plus" functional impairment 
that, when standing alone, was not causing unemployability.  

Overall, the May 2006 VA C&P examination report provides strong 
probative evidence against this claim, providing a medical 
opinion that the Veteran's left ankle disability does not 
significantly impact the Veteran's unemployability.  As addressed 
below, the Veteran's failure to cooperate in attending VA 
examination has precluded VA from obtaining any additional 
clinical findings.

The Board further notes that there is no medical evidence 
suggesting that the Veteran's diabetes mellitus significantly 
interferes with his employability.

The only medical evidence in favor of this claim is the 1999 VA 
Vocational Assessment that the Veteran's left ankle contributed 
to "some degree" to his unemployability.  Notably, this 
assessment was not based on actual examination of the Veteran's 
left ankle functioning and also clearly stated that the Veteran's 
nonservice-connected factors "predominantly" resulted in 
unemployability.  To the extent that this statement supports the 
claim, it is greatly outweighed by the opinion from the May 2006 
VA C&P examiner who actually examined the left ankle functioning 
and provided an opinion of employability based upon the entire 
evidentiary record.

Otherwise, the Veteran has provided many reasons for his 
unemployability.  He concedes that alcohol use has substantially 
contributed to his unemployability, but apparently is willing to 
be dishonest with VA physicians regarding his alcohol history for 
the purpose of obtaining disability compensation.  See VA 
clinical record dated August 2000; VA C&P examination report 
dated February 2003.  His perception of limitations is also not 
in line with the actual observed findings.  See VA C&P 
examination report dated May 2006.

Furthermore, the Veteran's medical records also reflect many 
other nonservice-connected disabilities, such as depression, 
chest/back pain, alcohol (ETOH) abuse, hematocheazia, vertigo and 
chronic headaches with computed tomography (CT) scan findings of 
cerebral atrophy), PTSD (not related to the military), anti-
social personality disorder, degenerative disc disease of the 
lumbar spine, and peptic ulcer disease.

In sum, the Board finds that the preponderance of the credible 
lay and medical evidence establishes that the Veteran's service-
connected disabilities do not preclude him from performing 
substantially gainful employment consistent with his educational 
and vocational experiences.  The Veteran's reported limitations 
and allegations have been considered, but are not persuasive or 
particularly credible given his inconsistent statements and 
allegations of record.  In any event, the Veteran's statements 
are greatly outweighed by the findings and opinions from the 
medical physicians, who have greater expertise and training to 
evaluate the nature and extent of the Veteran's disability 
picture.  The benefit of the doubt doctrine is not applicable and 
the Veteran's appeal is denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Veteran filed his TDIU claim in 1999 which was prior to the 
passage of the VCAA.  As such, the Veteran was not provided VCAA 
compliant preadjudicatory notice.  In December 2005, the Veteran 
was sent a corrective VCAA notice which fully complies with the 
generic notice requirements for a TDIU claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Vazquez- 
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

The Board next notes that the timing deficiency was cured with a 
Board remand to send corrective notice and, once corrective 
notice was accomplished, a readjudication of the claim in the 
April 2009 supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

At this time, the Board finds that the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Shinseki v. Sanders, 
129 S.Ct.1696 (2009).  Notably, the Veteran filed his TDIU 
application in 1999 with an understanding that such benefit could 
only be obtained on an extraschedular basis.  Throughout this 
appeal, the Veteran has submitted copies of VA statutes and 
regulations which he claims pertains to his claim.  Thus, the 
Veteran has demonstrated an awareness of the applicable law, 
regulations, and evidentiary requirements.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's STRs, VA clinical 
records and documents associated with his claim of disability 
benefits with the Social Security Administration.  There are no 
outstanding requests to obtain any additional private medical 
records which the Veteran has both identified and authorized VA 
to obtain his behalf.

The Board remanded this claim in August 2009, in part, to obtain 
an adequate VA examination which addresses the effects of the 
Veteran's service-connected left ankle and diabetes mellitus 
disabilities on his employability.  The Veteran was sent proper 
notice of this examination at his last known address in February 
2010, but he failed to report, failed to timely request a 
reexamination and failed to provide good cause for missing his 
examination.

In June 2010, which is approximately 4 months after missing his 
examination and directly after receiving a Supplemental SOC 
denying his claim, the Veteran expressed his willingness to 
report for VA examination.  He did not provide good cause for 
missing his prior examination, except for reiterating his 
contentions of being a victim of racial discrimination.

Notably, unsubstantiated allegations of racial discrimination are 
not considered "good cause" for failure to appear for VA 
examination.  Dusek v. Derwinski, 2 Vet. App. 519, 521-22 (1992).  
The record documents that the Veteran has failed to cooperate 
with the development of his prior claims, in part, based upon 
allegations of racial prejudice.  He has also argued his 
entitlement to set aside periodic examinations.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause (i.e., the illness or 
hospitalization of the claimant and death of an immediate family 
member), fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  When 
the missed examination is scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Veteran did report for VA examination in 2006, so the Board 
will decide the claim based upon the evidence of record.  
However, the Board finds that the Veteran has failed in his duty 
to cooperate in the prosecution of his claim by missing his most 
recently scheduled VA examination without good cause.  His 
request for reexamination, filed 4 months after the examiner and 
only citing racial discrimination as a basis for missing 
examination, is not accepted as a good cause basis.  As the 
Veteran has not cooperated with reexamination, the Board finds 
that there has been substantial compliance with the prior Board 
remand directives requesting reexamination and that no further 
attempts are warranted to obtain of the Veteran.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).

Beyond the above, the Board cannot ignore the Veteran's prior 
statements (as cited above) and the VA examinations of record, 
which clearly indicates that further development of this case 
will not provide a basis to grant the claim.  Simply stated, the 
Board finds overwhelming evidence against the Veteran's claim, 
including his own prior statements which clearly indicate to the 
Board that he is not unemployed as the result of his service 
connected disabilities. 

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. 183 (2002).  



ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


